DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power distribution circuitry configured to…  in claims 1-9 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “power distribution circuitry configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed functions are performed by a system management unit (SMU). However, there is no disclosure of any particular structure in the SMU, either explicitly or inherently, to perform the claimed functions. The use of the term “SMU” is not adequate structure for performing the claimed functions because it does not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Hsu et al. (hereinafter Hsu) (US 20210157383 A1).
As to claim 1, AAPA teaches an apparatus, comprising:
an integrated coprocessor comprising at least one central processing unit (CPU) core and at least one graphics processing unit (GPU) core, the integrated coprocessor being configured to generate commands for execution on a discrete coprocessor external to the integrated coprocessor [0001].
AAPA does not teach power distribution circuitry configured to selectively provide power to the integrated coprocessor and the discrete coprocessor based on 
Hsu teaches power distribution circuitry [power controller 140] configured to selectively provide power to a processor and a graphic processor based on characteristics of workloads executing on the processor and the graphic processor [0011: “the power controller may determine the GPU is operating under a high workload and raise the power allocation for the GPU. Raising the power allocation for the GPU may cause the power allocation for the processor to be lowered. If the GPU workload decreases, the power controller may detect that the lower the GPU power allocation.”] and based on a platform power limit that is shared by the processor and the graphic processor [0026: “If increasing the GPU power allocation would allocate more than the available power, the power controller 240 may decrease the processor power allocation to remain within an overall power budget for processor 210 and GPU 220.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of selectively redistributing the power between the processor and the GPU as suggested in Hsu into AAPA to improve power management. One having ordinary skill in the art would have been motivated to make such modification to boost performance on the intensive processing unit, while another processing unit may not experience any performance loss.
As to claim 2, Hsu teaches wherein the power distribution circuitry is further configured to: determine a first power provided to the integrated coprocessor and a 
As to claim 3, Hsu teaches wherein the power distribution circuitry is further configured to increase the second power provided to the discrete coprocessor in response to the sum being less than the platform power limit [0023: “If increasing the GPU power allocation would place the combined GPU power allocation and processor power allocation above the available power”].
As to claim 4, Hsu teaches the apparatus of claim 3, further comprising: at least one sensor configured to measure at least one temperature [0025: “The power controller may obtain…GPU temperature 260 from the GPU 220.”]; and wherein the power distribution circuitry is further configured to increase the second power provided to the discrete coprocessor by an amount that is determined based on a comparison of the at least one temperature to at least one thermal constraint [0027: “Once the GPU temperature 260 has fallen below the target value, the power controller 240 may increase the processor power allocation or GPU power allocation.”].
As to claim 5, Hsu teaches wherein the power distribution circuitry is further configured to: determine a skin temperature based on the at least one temperature, and increase the second power provided to the discrete coprocessor by an amount that is determined based on a comparison of the skin temperature to a maximum skin temperature determined by the at least one thermal constraint [0025: “The power 
As to claim 6, Hsu teaches wherein the power distribution circuitry is further configured to decrease the second power provided to the discrete coprocessor in response to the skin temperature exceeding the maximum skin temperature [0027: “… the GPU temperature 260 is at or above a target value. The power controller 240 may decrease the processor power allocation in an effort to reduce the heat produced by the processor 210…”].
As to claim 7, Hsu teaches wherein the power distribution circuitry is further configured to modify the power provided to the integrated coprocessor and the discrete coprocessor in response to changes in characteristics of the workloads executing on at least one of the integrated coprocessor and the discrete coprocessor [0011: “the power controller may determine the GPU is operating under a high workload and raise the power allocation for the GPU. Raising the power allocation for the GPU may cause the power allocation for the processor to be lowered. If the GPU workload decreases, the power controller may detect that the lower the GPU power allocation.”].
As to claim 8, Hsu teaches wherein the power distribution circuitry is further configured to shift power from the integrated coprocessor to the discrete coprocessor in response to a workload shifting from being core intensive to graphics intensive [0034: “If the GPU usage value is high, power may shifted from the processor power allocation to the GPU power allocation.”].
As to claim 9, Hsu teaches wherein the power distribution circuitry is further configured to shift power from the discrete coprocessor to the integrated coprocessor in response to a workload shifting from being graphics intensive to core intensive [0034: “If the GPU usage value is low, power may be shifted from the GPU power allocation to the processor power allocation.”].
As to claims 10-18, they relate to method claims comprising the same subject matters claimed in claims 1-9. Therefore, they are rejected under the same reasons applied to claims 1-9.
As to claim 19 and 20, they relate to apparatus claims comprising the similar subject matters claimed in claims 1 and 4. Therefore, they are rejected under the same reasons applied to claims 1 and 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XUXING CHEN/Primary Examiner, Art Unit 2187